Citation Nr: 0525603	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  95-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of right 
middle finger injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974, and from February 1980 to July 1998, when he 
retired from the U.S. Air Force.  


This claim is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating action of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for right middle finger injury.  The Board 
remanded this matter for further evidentiary development in 
January 1997 and in May 2002.  The Board's August 2004 
decision, in part, reopened the claim for service connection 
for right middle finger injury, finding that new and material 
evidence was submitted on this issue since the RO's 
unfavorable April 1979 rating decision.  It then directed 
further evidentiary development on the reopened claim.  The 
remand directives have been completed and the claim is again 
before the Board for appellate adjudication.    

No other issue is properly before the Board currently for 
appellate adjudication.  The Board's August 2004 decision 
also reopened the previously denied claim for service 
connection for a left shoulder disorder, and, on remand, 
following further development, the RO granted service 
connection for impingement syndrome of the left shoulder in a 
March 2005 rating decision.  This rating decision also 
granted service connection for periodontal disease and 
assigned a noncompensable rating for this disability.  The 
argument submitted by the veteran's accredited service 
representative after this date indicates the veteran's desire 
for appellate review only on the issue of service connection 
for right middle finger injury residuals.  


FINDING OF FACT

The veteran incurred injury to the right middle finger in 
service in the early 1970s that has resulted in a residual 7 
mm scar and decreased range of motion of the distal 
interphalangeal joint.   


CONCLUSION OF LAW

The criteria for service connection for right middle finger 
injury residuals are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Right Middle Finger Injury Residuals

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, with 
evidence of manifestation to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The veteran's basic contention in this case is that he cut 
his right middle finger in the early 1970s while stationed in 
Germany while working on a military vehicle or equipment, and 
that he had this cut stitched.  See April 2003 VA 
compensation and pension medical (C&P) examination report.       

The veteran's December 1969 Air Force enlistment medical 
examination report documents normal clinical findings for the 
musculoskeletal system, with the exception of slight 
limitation of supination of the right wrist, deemed 
asymptomatic at that time.  The record further indicates 
that, during the appeal period, further development efforts, 
to include a search for clinical records dated in the early 
1970s from an Army medical facility while the veteran was 
stationed in Germany, Robbins Air Force Base hospital, and 
Randolph Air Force Base medical facility, were undertaken in 
light of the veteran's report of an in-service right middle 
finger injury.  Unfortunately, despite diligent efforts, the 
record, to date, does not include service medical records 
specifically documenting treatment for a right middle finger 
injury in or around 1974.  

The Board notes that there is lack of evidence of complaints 
about, or treatment for, right middle finger injury residuals 
during the nearly two-decade (second) period of active duty.  
Nor is there any such medical evidence dated between 1974 and 
1980 (between the two periods of active service).  A complete 
lack of reference to manifestation of chronic residuals of 
the veteran's reported 1974 injury is probative and tends to 
disfavor the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).

As for post-service evidence, the April 2003 VA compensation 
and pension medical (C&P) examination report provides, in 
pertinent part, a diagnosis of "[t]raumatic injury to the 
right third finger, requiring sutures now with mild decreased 
range of motion involving the distal interphalangeal joint."  
Also, X-rays of the right hand taken in April 2003 resulted 
in finding of a "little density of the triquetrium in the 
proximal carpal row," which reportedly "could be the result 
of old trauma"; the physician interpreting the X-ray did 
state, however, that the "bones in the hand appear normal" 
and concluded with a diagnosis of "minor abnormality."  It 
is noted, however, that the examiner did find on the dorsum 
of the right third finger a "very subtle, faintly appearing 
scar which is 7 mm over the proximal interphalangeal joint" 
where the veteran reported he cut his finger. 

The Board has weighed the evidence favoring the claim on the 
issue of incurrence of an in-service finger cut (lay 
statement of injury and the C&P examination findings 
suggesting that the scar on the right middle finger area and 
limitation of motion of the distal interphalangeal joint 
might reflect old trauma) in relation to that disfavoring the 
claim.  As to the latter, the available service medical 
records do not refer to any residual disability resulting 
from such injury, and no post-service medical evidence 
documents treatment for the claimed residuals.  Plus, the C&P 
examiner explicitly noted that, having reviewed the entire 
claims folder, he did not find medical evidence documenting 
an in-service finger injury as alleged, and that his findings 
are based largely upon the veteran's accounting of pertinent 
history.  

It is unfortunate that the veteran's service medical records 
for the period in which he reports sustaining the injury to 
his finger have not been found.  Certainly they would be 
extremely helpful in ascertaining the nature and extent of 
the injury.  Nonetheless, the veteran is competent to give 
evidence concerning what he experienced, i.e., that he cut 
his finger and received sutures as treatment.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  The VA examiner in 2003 
attributed the mild decreased range of motion of the distal 
interphalangeal joint and the faint 7mm scar over the dorsum 
of the proximal interphalangeal joint to the trauma described 
by the veteran.  These, as described by the examiner, are 
obviously very minor residuals of the reported trauma, which 
might account for the lack of any reference to such residuals 
in the available service medical records and post-service 
medical records.  In the absence of the service medical 
records from the period of service during which the alleged 
trauma occurred, the Board resolves reasonable doubt in the 
veteran's favor and grants service connection for the scar 
and the decreased range of motion of the distal 
interphalangeal joint as residuals of the right middle finger 
injury during service.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).    

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  As the Board 
is granting service connection for residuals of injury to the 
right middle finger, which is a complete grant of the benefit 
sought on appeal, the Board perceives no need for an 
extensive discussion of compliance with the VCAA.  Although 
the Board notes no breach in VA's duties in this case, the 
Board also notes that any defect in notice or failure in the 
duty to assist the claimant would be harmless error in this 
instance.  


ORDER

Service connection for residuals of right middle finger 
injury is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


